Case 2:20-cr-00023-HYJ-MV ECF No. 102, PageID.437 Filed 09/09/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF MICHIGAN
                        NORTHERN DIVISION
                          --------------
 UNITED STATES OF AMERICA,
                                  No. 2:20-cr-23
            Plaintiff,
     v.                           Hon. HALA Y. JARBOU
                                  U.S. District Judge
 NANITA SHARI MUNNS,

               Defendant.
_________________________________/

      MOTION FOR LEAVE TO FILE UNDER RESTRICTED ACCESS

      The United States of America, by and through its attorneys, Andrew Byerly

Birge, United States Attorney for the Western District of Michigan, and Theodore J.

Greeley, Assistant United States Attorney, hereby respectfully moves this Court for

leave to file a sentencing memorandum and attachments, under restricted access

because public disclosure of these documents could expose Defendant to harassment

and risk of harm and includes information about this investigation that is not publicly

known and could lead others to flee and/or destroy or tamper with evidence.

                                              Respectfully submitted,

                                              ANDREW BYERLY BIRGE
                                              United States Attorney

Date: September 9, 2021                       /s/ Theodore J. Greeley
                                              THEODORE J. GREELEY
